Exhibit 10.8

Restricted Stock Units

Senior Management Grant Agreement

CORE-MARK HOLDING COMPANY, INC.

                     , 200  

                                                         

                                                         

                                                         

 

Re:   

Grant of Restricted Stock Units

Dear                     :

Core-Mark Holding Company, Inc., a Delaware corporation (the “Company”), is
pleased to advise you that, pursuant to the Company’s 200   Long-Term Incentive
Plan (the “Plan”), the Board has granted to you an award of             
restricted stock units (the “Restricted Units”), effective as of             
        , 200   (the “Date of Grant”), subject to the terms and conditions set
forth herein. Certain capitalized terms used herein are defined in Section 12
below. Any capitalized terms used herein and not defined herein have the
meanings set forth in the Plan.

1.         Issuance of Restricted Units.  The Restricted Units shall be awarded
to you as of the Date of Grant. Each Restricted Unit shall be equivalent in
value to one share of Common Stock and shall entitle you to receive from the
Company on the Vesting Date or the Deferred Settlement Date (each as defined
herein), as applicable, for such Restricted Units one share of Common Stock for
each such Restricted Unit then vested, unless you elect in a timely fashion
prior to such Vesting Date to defer delivery of the shares of Common Stock, in
accordance with Section 7 below, that would otherwise be due by virtue of the
lapse or waiver of the vesting requirements for such Restricted Units as set
forth in Section 2 below.

2.         Vesting of Restricted Units.

(a)        Except as provided in Section 2(b) below, one-third (1/3) of the
Restricted Units shall become fully vested and nonforfeitable on             
        , 200   (the “First Vesting Date”), with the remaining two-thirds
(2/3) of the Restricted Units vesting in equal quarterly installments at the end
of each following three-month period during the following two years (each date
on which one or more of such units vest, a “Vesting Date”).

(b)        Except as otherwise provided in this Section 2(b) and notwithstanding
Section 2(a) above or any other provision hereof to the contrary, the provisions
set forth in Section 6 (Restricted Stock Shares; Restricted Stock Units) of the
Plan shall govern the vesting of the Restricted Units in the event, prior to all
of your Restricted Units becoming fully vested and/or prior to the Vesting Date
with respect to any particular Restricted Unit: (i) your employment with, or
performance of service for, the Company or any Subsidiary terminates, or
(ii) there is a Non-Public Change in Control; provided, however, that a Public
Change in Control shall not cause your unvested Restricted Units to fully vest
unless, within one year of such Public



--------------------------------------------------------------------------------

Change in Control, your employment with the Company is terminated without Cause
or you resign from your employment with the Company for Good Reason, in which
event all of your unvested Restricted Units shall become fully vested and
nonforfeitable on the date of such termination of employment or resignation;
provided further that, if you cease to be a director, officer or employee of, or
to perform other services for, the Company or any Subsidiary due to your death,
Disability or Retirement before the First Vesting Date is reached, the
Restricted Units shall thereupon vest on a pro-rata basis based on the ratio of
(A) the number of complete months beginning on Date of Grant and ending on the
date of your termination of employment to (B) thirty six (36).

3.         Dividend Equivalents.  You shall have the right to receive
accumulated cash dividends and other distributions paid with respect to a
corresponding number of shares of Common Stock underlying each Restricted Unit
on the date of its full vesting and thereafter until the underlying shares are
issued, including after any such Restricted Units are converted into deferred
stock units; provided that, if any dividends or distributions are paid in shares
of Common Stock, whether before or after any such Restricted Units vest, you
shall be entitled to receive in lieu thereof a number of additional Restricted
Units equal to the number of shares of Common Stock you would otherwise have
received as a dividend; and provided further that, such additional Restricted
Units shall be subject to the same provisions of this Grant Agreement
(including, without limitation, the vesting, forfeiture restrictions and
restrictions on transferability provisions) as apply to the Restricted Units
with respect to which they relate.

4.         Rights as Stockholder.  Except as provided in Section 3 above, you
shall not have voting or any other rights as a stockholder of the Company with
respect to the Restricted Units. Upon the conversion of the Restricted Units
into shares of Common Stock, you shall obtain full voting and other rights as a
stockholder of the Company.

5.         Stock Certificates.

(a)        Except as set forth in Section 5(b) below, on the date the Restricted
Units become vested and nonforfeitable in accordance with Section 2 above (the
“Delivery Date”), you shall receive, upon payment by you to the Company of the
aggregate par value of the shares of Common Stock underlying each fully vested
Restricted Unit, stock certificates (the “Certificates”) evidencing the
conversion of Restricted Units into shares of Common Stock. The Certificates
shall be issued to you as of the Delivery Date and registered in your name.
Certificates representing the unrestricted shares of Common Stock will be
delivered to you as soon as practicable after the Delivery Date. If, however,
you elect to defer payment of the shares of Common Stock as provided in
Section 7 below, the shares of Common Stock shall be issued as set forth in the
Deferral Election Agreement attached hereto as Exhibit A entered into between
the Company and you (the “Deferral Election Agreement”).

(b)        With regards to the Restricted Units that are scheduled to vest on
the First Vesting Date and on                      , 200   (the “Initial
Deferred Units”), such units shall become deferred stock units on their
respective Vesting Dates and shall not convert into shares of Common Stock at
such time. Unless you elect to make a deferral of such units in accordance with
Section 7, the Initial Deferred Units shall instead convert on             
        , 200   (or within 30 days thereafter at the option of the Company) (the
“Deferred Settlement Date”) and you shall

 

2



--------------------------------------------------------------------------------

receive, upon payment by you to the Company of the aggregate par value of the
shares of Common Stock underlying each such fully vested Initial Deferred Unit,
Certificates evidencing the conversion of the Initial Deferred Units into shares
of Common Stock. The Certificates shall be issued to you as of the Deferred
Settlement Date and registered in your name. Certificates representing the
unrestricted shares of Common Stock will be delivered to you as soon as
practicable after the Deferred Settlement Date.

6.         Grantee Representation.  You hereby represent that the Restricted
Unit and any shares of Common Stock acquired by you in connection with this
Restricted Unit are acquired for investment for your own account (or a trust
account), not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and that you have no present intention of
granting any participation in or otherwise distributing the Restricted Unit or
the shares of Common Stock to be delivered pursuant to this Restricted Unit. By
signing this Grant Agreement, you further represent that you do not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participation to such person or to any third person, with
respect to the Restricted Unit or the shares of Common Stock to be delivered
pursuant to the Restricted Unit.

7.         Deferral Election.  You may elect no later than             
        , 200  , with respect to any particular tranche of Restricted Units to
defer delivery of the shares of Common Stock that would otherwise be due by
virtue of the lapse or waiver of the vesting requirements set forth in Section 2
above by delivering the Deferral Election Agreement. If such deferral election
is made, the Restricted Units shall be converted into deferred stock units, and
the Committee shall, in its sole discretion, establish the rules and procedures
for such payment deferrals in accordance with the Plan and the Deferral Election
Agreement.

8.         Withholding of Taxes.

(a) Participant Election.  Unless otherwise determined by the Committee, you may
elect to deliver shares of Common Stock (or have the Company withhold shares of
Common Stock deliverable upon vesting of the Restricted Units) to satisfy, in
whole or in part, the amount the Company is required to withhold for taxes in
connection with the award, deferral or settlement of the Restricted Units or
other securities pursuant to this Grant Agreement. Such election must be made on
or before the date the amount of tax to be withheld is determined. Once made,
the election shall be irrevocable. The fair market value of the shares to be
withheld or delivered will be the Fair Market Value as of the date the amount of
tax to be withheld is determined.

(b) Company Requirement.  The Company, to the extent permitted or required by
law, shall have the right to deduct from any payment of any kind (including
salary or bonus) otherwise due to you, an amount equal to any federal, state or
local taxes of any kind required by law to be withheld in connection with the
award, deferral or settlement of the Restricted Units or other securities
pursuant to this Grant Agreement and/or may require you to otherwise make
adequate provision for payment to the Company of such taxes.

9.         Transferability of Restricted Unit.  You may transfer the Restricted
Units granted hereunder in accordance with the terms of the Plan.

 

3



--------------------------------------------------------------------------------

10.         Conformity with Plan.  The Restricted Units are intended to conform
in all respects with, and are subject to all applicable provisions of, the Plan
(which is incorporated herein by reference). Inconsistencies between this Grant
Agreement and the Plan shall be resolved in accordance with the terms of the
Plan. By executing and returning the enclosed copy of this Grant Agreement, you
acknowledge your receipt of this Grant Agreement and the Plan and agree to be
bound by all of the terms of this Grant Agreement and the Plan.

11.         Rights of Participants.  Nothing in this Grant Agreement shall
interfere with or limit in any way the right of the Company to terminate your
employment or other performance of services at any time (with or without Cause),
nor confer upon you any right to continue in the employ or as a director or
officer of, or in the performance of other services for, the Company or a
Subsidiary for any period of time, or to continue your present (or any other)
rate of compensation or level of responsibility. Nothing in this Grant Agreement
shall confer upon you any right to be selected again as a Plan Participant, and
nothing in the Plan or this Grant Agreement shall provide for any adjustment to
the number of Restricted Units upon the occurrence of subsequent events except
as provided in the Plan.

12.         Certain Definitions.  For the purposes of this Grant Agreement, the
following terms shall have the meanings set forth below:

“Cause” means as defined in the Plan except that the words “that has caused
demonstrable and serious injury to the Company or a Subsidiary, monetary or
otherwise” shall be added to the end of clauses (iii), (iv) and (v) of such
definition.

“Good Reason” means the resignation of a Participant following the occurrence of
(i) a material reduction in the scope of the Participant’s authorities, duties
or responsibilities or (ii) a material reduction in the Participant’s salary and
benefits (other than benefits under programs that apply to all similarly
situated employees or employees of the Company in general). Good Reason shall
also include a change in the principal work location of Participant of more than
50 miles.

“Grant Agreement” means this letter agreement between you and the Company, as
the same may be amended or restated from time to time.

“Non-Public Change in Control” means a Change in Control, as defined in the
Plan, that is not a Public Change in Control as defined herein.

“Public Change in Control” means any Change in Control if, upon the consummation
of such Change in Control, the Shares available for issuance under the Plan and
the Awards issued thereunder (or other securities to be issued in lieu of Shares
as a result of such Change in Control) are publicly traded on the Toronto Stock
Exchange, a U.S. national securities exchange (including the NASDAQ Stock
Market), the OTC Bulletin Board or the OTC Pink Sheets.

13.         [Intentionally Omitted].

14.         Amendment.  The terms of the Restricted Units may be amended from
time to time by the Committee in its discretion in any manner that it deems
appropriate; provided

 

4



--------------------------------------------------------------------------------

that, except as otherwise provided in Section 15 (Amendment or Substitution of
Awards under the Plan) of the Plan, no such amendment shall adversely affect in
a material manner any of your rights under this Grant Agreement without your
written consent.

15.         Relation to Other Benefits.  Any economic or other benefit to you
under this Grant Agreement or the Plan shall not be taken into account in
determining any benefits to which you may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.

16.         Successors and Assigns.  Except as otherwise expressly provided
herein, all covenants and agreements contained in this Grant Agreement by or on
behalf of any of the parties hereto shall bind and inure to the benefit of the
respective successors and permitted assigns of the parties hereto whether so
expressed or not.

17.         Severability.  Whenever possible, each provision of this Grant
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Grant Agreement is held to be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of this Grant Agreement.

18.         Counterparts.  This Grant Agreement may be executed simultaneously
in two or more counterparts, each of which shall constitute an original, but all
of which taken together shall constitute one and the same Grant Agreement.

19.         Descriptive Headings.  The descriptive headings of this Grant
Agreement are inserted for convenience only and do not constitute a part of this
Grant Agreement.

20.         Governing Law.  THE VALIDITY, CONSTRUCTION, INTERPRETATION,
ADMINISTRATION AND EFFECT OF THE PLAN, AND OF ITS RULES AND REGULATIONS, AND
RIGHTS RELATING TO THE PLAN AND TO THIS GRANT AGREEMENT, SHALL BE GOVERNED BY
THE SUBSTANTIVE LAWS, BUT NOT THE CHOICE OF LAW RULES, OF THE STATE OF DELAWARE.

21.         Notices.  All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Grant Agreement shall
be in writing and shall be deemed to have been given when (i) delivered
personally, (ii) mailed by certified or registered mail, return receipt
requested and postage prepaid, (iii) sent by facsimile or (iv) sent by reputable
overnight courier, to the recipient. Such notices, demands and other
communications shall be sent to you at the address specified in this Grant
Agreement and to the Company at 395 Oyster Point Blvd., Suite 415, South San
Francisco, CA 94080, Attn: Hank Hautau, or to such other address or to the
attention of such other person as the recipient party has specified by prior
written notice to the sending party.

22.         Entire Agreement.  This Grant Agreement and the terms of the Plan
constitute the entire understanding between you and the Company, and supersede
all other agreements, whether written or oral, with respect to your grant of the
Restricted Units.

 

5



--------------------------------------------------------------------------------

Signature Page to Restricted Stock Units Grant Agreement

Please execute the extra copy of this Grant Agreement in the space below and
return it to the Company to confirm your understanding and acceptance of the
agreements contained in this Grant Agreement.

 

    Very truly yours,        CORE-MARK HOLDING COMPANY, INC.

                                                             

    By:                                                                    
Name:                                                                
Title:                                                              

 

Enclosures:      1.      Extra copy of this Grant Agreement      2.      Copy of
the Plan attached hereto as Exhibit B

The undersigned hereby acknowledges having read this Grant Agreement and the
Plan and hereby agrees to be bound by all provisions set forth herein and in the
Plan.

 

Dated as of      GRANTEE

                                                                     

    

 

                                       
                                                  

     Name: